Citation Nr: 0406428	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision and/or cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942, and had prisoner-of war (POW) status from May 
1942 to September 1942.  He also served on active duty from 
April 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2000 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2000, the RO denied service 
connection for ischemic heart disease.  The veteran submitted 
a statement accepted as a notice of disagreement in March 
2001.  In February 2002, the RO also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for defective vision/cataracts.  The 
veteran disagreed with this decision in May 2002.  A 
statement of the case addressing both claims was issued in 
February 2003, and the veteran submitted a substantive appeal 
in March 2003.


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters in this 
case.

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under the new law and 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The RO has not provided the veteran with notice as required 
by the VCAA, with the exception of a reference to the 
regulatory provisions of 38 C.F.R. § 3.159 in the February 
2003 Statement of the Case (SOC).  Therefore, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notice under the VCAA for his claims.  
Such notice should 1) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.


2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



